department of the treasury internal_revenue_service washington d c office_of_chief_counsel number release date cc pa apjp postf-161710-01 uilc date internal_revenue_service national_office legal advice memorandum for associate area_counsel lmsb seattle cc lm ctm sea from susan mosley senior technician reviewer cc pa apjp subject resolution of tefra partnership items this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend x year year you have asked for assistance in evaluating the hazards of contesting the settlement of the subject case we rely on the facts you have provided both in your incoming request for advice and in your informal requests for assistance hazards and other consideration sec_1 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
